FILED
                    UNITED STATES COURT OF APPEALS
                                                                                  MAY 05 2017
                            FOR THE NINTH CIRCUIT                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS




JOYCE WALKER; KIM BRUCE                           No.    15-55809
HOWLETT; MURIEL SPOONER, on
behalf of themselves and all others               D.C. No.
similarly situated,                               2:10-cv-09198-JVS-RNB
                                                  Central District of California,
              Plaintiffs-Appellants,              Los Angeles

 v.
                                                  ORDER
LIFE INSURANCE COMPANY OF THE
SOUTHWEST, a Texas corporation,

              Defendant-Appellee.


Before: SCHROEDER, PREGERSON, and MURGUIA, Circuit Judges.

The memorandum disposition filed on March 3, 2017 is amended as follows:

      Replace the following text on p. 4, lines 2-5:

      Although LSW may not have made any express disclaimer or
      guarantee of the charges’ reduction or disappearance, there is no
      indication that this depiction was a “substantial factor” that influenced
      the Plaintiffs’ decision to purchase their policies.

      With:

      Although LSW may not have made any express disclaimer or
      guarantee of the charges’ reduction or disappearance, there is no
      realistic possibility that this depiction was a “substantial factor” that
      influenced the Plaintiffs’ decision to purchase their policies.

      With this amendment, the petition for panel rehearing is denied.
No further petitions shall be entertained.




                                             2